 Case 19-21619       Doc 33      Filed 10/10/19     Entered 10/10/19 15:10:13         Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                  HARTFORD DIVISION

In re                                                         Chapter 11

JOHN ALAN SAKON,                                              Case No. 19-21619 (JJT)

                        Debtor.
______________________________________________________________________________


                       UNITED STATES TRUSTEE’S STATEMENT
                      OF PARTIAL COMPLIANCE BY THE DEBTOR


        William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), in furtherance of his duties and responsibilities set forth in 28 U.S.C. § 586(a)(3) and

(5), and pursuant to Fed. R. Bankr. P. 9006(c)(1) and 9007, through his undersigned counsel,

makes the following statement concerning the United States Trustee Motion to Dismiss (ECF 16)

and the Bankruptcy Court’s docket entry for October 4, 2019 and Order of October 7, 2019 (ECF

27):

        1. As of 3:00 p.m. on October 10, 2019, the Debtor’s case docket does not reflect that

the Debtor has filed his delinquent bankruptcy schedules and statements. See ECF docket.

        2. Also as of 2:30 p.m., the United States Trustee has received additional information

and documents which demonstrate that the Debtor has made significant efforts to procure

appropriate liability insurance coverages so as to adequately protect the interests of the

bankruptcy estate and the public from loss in that the Debtor has obtained an insurance binder for

the abandoned building located on the Debtor’s 131 Griswold Street, Glastonbury, CT property

in the amount of $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate.

        3. The Debtor has yet to verify the continued existence of liability coverages for the
 Case 19-21619       Doc 33     Filed 10/10/19     Entered 10/10/19 15:10:13        Page 2 of 2



balance of the Debtor’s Glastonbury property for which the Debtor has already presented a

somewhat dated proof of insurance demonstrating adequate insurance coverages and that such

coverages extend to the Debtor’s status as a debtor-in-possession. Such verification may

reasonably take up to two weeks more.

       4. With the Bankruptcy Court’s permission, the United States Trustee is willing to

allow the Debtor up until Thursday, October 24, 2019, an additional two week period, to allow

the Debtor to establish that either his existing homeowner’s and excess liability insurance

coverages extend to his present debtor-in-possession status and his Glastonbury, CT properties or

for Debtor to obtain new insurance coverage which does.

       5.      Unless the Bankruptcy Court should cancel or continue the continued hearing on

the United States Trustee’s Motion to Dismiss now scheduled for Friday, October 11, 2019 at

12:00 noon, the United States Trustee shall appear to further detail the performance of the Debtor

vis-à-vis the Bankruptcy Court’s docket entry of October 4, 2019 and Order of October 7, 2019.

Dated: October 10, 2019               Respectfully submitted,
      New Haven, CT
                                      WILLIAM K. HARRINGTON
                                      UNITED STATES TRUSTEE FOR REGION 2

                               By:    /s/ Steven E. Mackey
                                      Steven E. Mackey/ct09932
                                      Office of the United States Trustee
                                      Giaimo Federal Building, Rm 302
                                      150 Court Street
                                      New Haven, CT 06510
                                      Tele. No. (203) 773-2210
